Citation Nr: 9915736	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  97-11 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1968 to June 1970.

On April 27, 1999, the veteran testified at a personal 
hearing before a Member of the Board.  At the hearing, the 
veteran submitted additional evidence for the record along 
with a statement waiving his right to have the agency of 
original jurisdiction review the additional material and 
issue a Supplemental Statement of the Case.  See 38 C.F.R. 
§ 20.1304(c) (1998).  

The issue of entitlement to service connection for residuals 
of Agent Orange exposure will be addressed in the remand.

In a September 1996 rating decision, the RO denied 
entitlement to service connection for malaria, and the 
veteran was notified of the same in October 1996.  He did not 
thereafter perfect an appeal on that issue.  


REMAND

Regarding post traumatic stress disorder, the record reveals 
that in December 1990, the Board denied entitlement to 
service connection for a chronic acquired psychiatric 
disorder, including schizophrenia and post traumatic stress 
disorder.  In July 1992, the veteran stated that he wished to 
reopen his claim for service connection for post-traumatic 
stress disorder and mental disability.  In September 1992, 
the RO asked the veteran to submitted evidence to develop his 
claim.  In a December 1992 Deferred Rating Decision, the RO 
noted that the veteran's July 1992 statement had been 
processed incorrectly in light of the Board's final decision 
in December 1990.  In February 1993, the RO notified the 
veteran that service connection for post-traumatic stress 
disorder had been denied previously; that the decision was 
upheld by the Board; that to reopen the claim he must submit 
new and material evidence showing that post-traumatic stress 
disorder was incurred in or aggravated during service; and 
that the statement received from the veteran in July 1992 did 
not constitute new and material evidence.  

In a May 1994 rating decision, the RO denied service 
connection for post-traumatic stress disorder, on the merits, 
without stating its adjudication of new and material 
evidence.  Although not stated by the RO, it is presumed that 
the veteran's claim for post-traumatic stress disorder was 
treated as a new claim pursuant to the enactment of new 
regulations for post-traumatic stress disorder in 1993, which 
are codified at 38 C.F.R. § 3.304(f), and which were 
promulgated after the Board's December 1990 decision.  See 
Routen v. West, 142 F.3d 1434, 1441 (Fed.Cir. 1998) (quoting 
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 
F.3d 368, 372 (Fed.Cir. 1994)).  Thereafter, the veteran 
perfected this appeal.  At his personal hearing in April 
1999, the representative stated that the veteran received 
psychiatric treatment from 1970 to 1973 at the VA Medical 
Center, in Brentwood, California; and that the records had 
not yet been associated with the claims folder.  

In light of the above, inasmuch as the VA is on notice of the 
existence of additional medical records, these records should 
be obtained prior to any further appellate review of this 
case.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 
(1992); see generally Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  As additional action by the RO will be helpful in 
obtaining the indicated records, the Board determines that 
further development in this regard is warranted.  

That notwithstanding, the VA has an obligation under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the veteran of 
the evidence necessary to complete his application for VA 
benefits.  Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
Robinette, 8 Vet. App. 69 (1995).  In this case, the veteran 
is hereby notified that preliminary review indicates that the 
"evidence necessary to complete the application" is medical 
evidence of a current diagnosis of the post-traumatic stress 
disorder; lay evidence (presumed to be credible for these 
purposes) of an in-service stressor, which in a case of PTSD 
is the equivalent of in-service incurrence or aggravation; 
and medical evidence of a nexus between service and the 
current PTSD disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997) (citing Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Once the development is completed, the record must 
again be reviewed to determine whether the veteran's claim is 
ultimately well grounded.  Accordingly, the veteran is 
advised that, unless the development directed herein 
coincidentally provides evidence on the theories of 
entitlement to service connection for post-traumatic stress 
disorder, he still remains under an obligation to provide 
such evidence.

Regarding the Agent Orange claim, the procedural history 
reveals that in April 1990, the veteran raised a claim for 
entitlement to service connection for Agent Orange.  In 
August 1990, the RO notified the veteran that alternative 
Agent Orange regulations were being developed and that a 
final decision on the veteran's claim would be delayed until 
the new regulations were in place.  In July 1992, the veteran 
raised the issue again.  In December 1992, the RO advised the 
veteran to have a thorough medical evaluation for exposure to 
herbicides.  In March 1994, the veteran stated that he was 
exposed to Agent Orange in Vietnam and that he had been 
treated for chloracne and soft tissue sarcoma.  In April 
1994, the veteran failed to report for a VA examination of 
the skin.  In a May 1994 rating decision, service connection 
for soft tissue sarcoma and chloracne due to exposure to 
Agent Orange was denied, and the veteran was notified of the 
same in June 1994.  The veteran did not perfect an appeal on 
the matter, and the RO's May 1994 rating decision became 
final.  

In May 1996, the veteran again raised the issue of 
entitlement to service connection for residuals of Agent 
Orange exposure.  In a September 1996 rating decision, the RO 
denied the claim for entitlement to service connection for 
exposure to Agent Orange as being not well grounded; and did 
not determine whether the veteran had submitted new and 
material evidence to reopen the finally denied May 1994 
claim.  The Board hereby presumes that the RO treated the 
veteran's Agent Orange claim as a new claim based on 
disorders other chloracne and soft tissue carcinoma.  See 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed.Cir. 1996) (holding a 
claim based on a new disorder is a new claim).  In October 
1996, the veteran was notified that his claim for service 
connection for exposure to Agent Orange was not well 
grounded, and of the evidence necessary to make the claim 
well grounded.  He was given until October 9, 1997 to submit 
such evidence.  In October 1996, the veteran submitted a 
statement that can be construed as a Notice of Disagreement 
with the Agent Orange determination, and in November 1996, 
the veteran specifically stated that he wanted to appeal the 
Agent Orange determination.  Instead of sending a Statement 
of the Case to the veteran, the RO, in April 1997 sent the 
veteran a development letter for exposure to herbicides.  
Since there has been an initial rating decision on this 
issue, and a Notice of Disagreement has been filed, the claim 
must be remanded to the RO to cure the procedural defect of 
omitting to issue the veteran a Statement of the Case.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996); 38 C.F.R. § 19.9 (1998).  

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claims, the case is REMANDED for the 
following action:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him subsequent to 
service for psychiatric disability; and 
particularly any medical treatment 
rendered to the veteran at the VA Medical 
Center, in Brentwood, California from 
1970 to 1973.  After obtaining the 
necessary authorization(s), the RO should 
attempt to obtain all available treatment 
records.  Copies of medical/treatment 
records from all sources identified and 
not currently of record should then be 
associated with the claims folder.  If 
the search for any of the records 
identified has negative results, 
documentation from that health care 
provider to that effect should be placed 
in the claims folder.  

2.  Following the requested development 
above, the RO should make a specific 
determination, based upon the complete 
record, with respect to whether or not 
the veteran has presented a well grounded 
claim for entitlement to service 
connection for post-traumatic stress 
disorder.  Based on this determination, 
and if appropriate, the RO should 
accomplish any further indicated 
development.  If the determination 
remains adverse to the veteran, he and 
his representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted and the reasons for the 
decision.  The veteran and his 
representative should be afforded an 
opportunity to respond thereto.

3.  The RO should issue the veteran a 
Statement of the Case regarding the issue 
of entitlement to service connection for 
residuals of Agent Orange exposure.  The 
RO must notify the veteran that the 
appeal will be returned to the Board 
following the issuance of the Statement 
of the Case only if it is perfected by 
the filing of a timely substantive 
appeal; and the RO should specifically 
notify the veteran of the requirements 
for timely filing of his substantive 
appeal.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The purpose 
of this REMAND is to obtain additional development and to 
ensure due process of law.  The Board intimates no opinion, 
legal or factual, as to the ultimate disposition of this 
case.  No action is required of the veteran until he is 
further notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










